EXHIBIT 10.5

Intercreditor Agreement

Dated as of April 1, 2003

among

Fleet National Bank

Citizens Bank of Massachusetts

CIBC Inc.

PNC Bank, National Association

and

Mellon Bank, N.A.

and

AIG Life Insurance Company

SunAmerica Life Insurance Company

United of Omaha Life Insurance Company

Pacific Life and Annuity Company

Pacific Life Insurance Company

and

Nationwide Life Insurance Company of America




Table of Contents

Section                  
Heading                                                         Page

Parties                                                                                             
1

Recitals                                                                                           
1

Section 1............ 
Definitions...........                                                 2

Section 2............ Sharing of
Recoveries...........                                 6

Section 3............ Agreements Among the Creditors...........               8

Section 3.1......    Independent Actions by Creditors.....                    8

Section 3.2......    Relation of
Creditors.....                                        8

Section 3.3......    Acknowledgment of Subsidiary Agreements.....     8

Section 3.4......    Additional
Guarantors.....                                      9

Section 3.5......    Representations and Warranties.....                       9

Section 3.6         Defective
Claims                                                   9

Section 4            Additional
Parties                                                  9

Section 5           
Miscellaneous                                                     10

Section 5.1         Entire
Agreement                                                10

Section 5.2        
Notices                                                              10

Section 5.3         Successors and Assigns                                     
10

Section 5.4        Consents, Amendment, Waivers                          10

Section 5.5       Governing
Law                                                     11

Section 5.6      
Counterparts                                                        11

Section 5.7      
Severability                                                          11

Signature
Page                                                                            
12

Schedule A -  Existing Noteholder Subsidiary Agreements

Schedule B -  Existing Lender Subsidiary Agreements

Exhibit A   -   Form of Acknowledgment to Intercreditor Agreement for Successor
Lenders under a Successor Credit Agreement

Exhibit B   -   Form of Acknowledgment to Intercreditor Agreement for Successor
Noteholders under a Successor Note Purchase Agreement


Intercreditor Agreement



Intercreditor Agreement, (this "Agreement") dated as of April 1, 2003 among
Fleet National Bank, as Administrative Agent (in such capacity, "Agent"), Fleet
National Bank, as Issuing Bank, Fleet National Bank, as Swingline Lender, and
Fleet National Bank, as a Lender, Citizens Bank of Massachusetts, as a Lender,
CIBC Inc., as a Lender, PNC Bank, National Association, as a Lender,and Mellon
Bank, N.A., as a Lender (collectively, the "Lenders") and AIG Life Insurance
Company, SunAmerica Life Insurance Company, United of Omaha Life Insurance
Company, Pacific Life and Annuity Company, Pacific Life Insurance Company and
Nationwide Life Insurance Company of America (formerly Provident Mutual Life
Insurance Company) (collectively, the "Noteholders"; the Noteholders, the Agent,
the Lenders and the Successor Creditors (as hereinafter defined) are
collectively referred to herein as the "Creditors").

R e c i t a l s:

            A.     Under and pursuant to the Note Purchase Agreement dated as of
August 20, 2001, as amended by the First Amendment and Waiver to Note Purchase
Agreement, dated as of February 18, 2003 and the Second Amendment to Note
Purchase Agreement dated as of April 1, 2003 (as so amended and as further
amended or otherwise modified from time to time, the "2001 Note Purchase
Agreement"), among NUI Corporation, a New Jersey corporation (the "Company"),
and each of the Noteholders, the Company has issued and sold to the Noteholders
 (i) $5,000,000 aggregate principal amount of its 6.60% Senior Notes, Series A,
due August 20, 2006 (the "Series A Notes"), (ii) $15,000,000 aggregate principal
amount of its 6.884% Senior Notes, Series B, due August 20, 2008 (the "Series B
Notes"), (iii) $7,000,000 aggregate principal amount of its 6.884% Senior Notes,
Series C, due August 20, 2011 (the "Series C Notes")and(iv) $33,000,000aggregate
principal amount of its 7.29% Senior Notes, Series D, due August 20, 2011 (the
"Series D Notes", the Series A Notes, Series B Notes, Series C Note and Series D
Notes are hereinafter collectively referred to as the "2001 Notes").

            B.    Under and pursuant to that certain Credit Agreement dated as
of February 12, 2003, as amended by the First Amendment to Credit Agreement,
dated on or about the date hereof (as so amended and as further amended or
otherwise modified from time to time, the "2003 Credit Agreement"), among the
Company, the Agent and the Lenders, the Lenders have agreed, subject to the
terms thereof, to make loans (the "Loans") to the Company and/or issue or
participate in letters of credit issued on behalf of the Company (such Loans and
any reimbursement obligations and undrawn amounts relating to letters of credit
issued under the 2003 Credit Agreement being hereinafter collectively referred
to as the "2003 Credit Extensions").

            C.     In connection with the execution of the 2003 Credit Agreement
and as support for the 2003 Credit Extensions made thereunder, (i) NUI Capital
Corp., (ii) Utility Business Services, Inc., (iii) NUI Energy Brokers, Inc.,
(iv) NUI Energy Solutions, Inc., (v) NUI Environmental Group, Inc., (vi) NUI
Energy, Inc., (vii) NUI International, Inc., (viii) NUI Telecom, Inc., (ix) NUI
Service, Inc., (x) NUI Sales Management, Inc., (xi) T.I.C. Enterprises, L.L.C.,
(xii) NUI Storage, Inc., (xiii) NUI Saltville Storage, Inc., (xiv) NUI Richton
Storage, Inc., (xv) Richton Gas Storage Co., LLC, (xvi) NUI Hungary, Inc. and
(xvii) NUI Ukraine, Inc., each of which is a subsidiary of the Company (together
with any other subsidiaries of the Company required from time to time to execute
and deliver a Subsidiary Agreement (as hereinafter defined) pursuant to the
provisions of the Note Purchase Agreements (as hereinafter defined) or the
Credit Agreements (as hereinafter defined), collectively, the "Subsidiary
Guarantors"), have guaranteed to the Lenders the payment of the Loans and
obligations relating to the 2003 Credit Extensions and all other obligations of
the Company arising under and in connection with the 2003 Credit Agreement and
Hedging Obligations under a Guaranty dated as of February 12, 2003 (as such
Guaranty may be modified, amended, renewed or replaced, including any increase
in the amount thereof, and together with any other guaranty executed and
delivered from time to time pursuant to the provisions of the 2003 Credit
Agreement, collectively, the "2003 Lender Subsidiary Agreements").

            D.        Each Subsidiary Guarantor has entered into a Subsidiary
Note Guaranty dated as of April 1, 2003 (as such Subsidiary Note Guaranty may be
modified, amended, renewed or replaced, including any increase in the amount
thereof, and together with any other guaranty executed and delivered from time
to time pursuant to the provisions of the 2001 Note Purchase Agreement,
collectively, the "Noteholder Subsidiary Agreements") pursuant to which each
Subsidiary Guarantor has guaranteed to the Noteholders the payment of the
principal of, premium, if any, and interest on the 2001 Notes and the payment of
all other obligations of the Company arising under and in connection with the
2001 Note Purchase Agreement.

            E.     It is contemplated that the Lenders, the Noteholders or other
financial institutions may enter into one or more agreements with the Company
either extending or refinancing all or any portion of the Subject Obligations
(as hereinafter defined) or making additional extensions of credit, which would
be guaranteed by the Subsidiary Guarantors.

            F.     In consideration of the mutual benefit to be provided hereby
and intending to be legally bound, the Agent, the Lenders and the Noteholders
have agreed to enter into this Agreement.

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.        Definitions.

The following terms shall have the meanings assigned to them below in this
Section 1 or in the provisions of this Agreement referred to below:

"Bankruptcy Proceeding" shall mean, with respect to any person, a general
assignment of such person for the benefit of its creditors, or the institution
by or against such person of any proceeding seeking relief as debtor, or seeking
to adjudicate such person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such person or for any substantial part of its property.

"Company" shall have the meaning assigned thereto in the Recitals hereof.

"Credit Agreements" shall mean the 2003 Credit Agreement and any Successor
Credit Agreements.

"Credit Extensions" shall mean the 2003 Credit Extensions and any Successor
Credit Extensions.

"Creditor" shall have the meaning assigned thereto in the introductory paragraph
hereto.

"Excess Subject Payment" shall mean as to any Creditor an amount equal to
(a) the Subject Payment received by such Creditor less (b) the sum of (i) the
Pro Rata Share of Subject Payments to which such Creditor is then entitled plus
(ii) all reasonable costs incurred by such Creditor in connection with the
collection of such Subject Payment.

"Federal Funds Effective Rate" means, for any day, the rate per annum (based on
a year of 360 days and the actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by the Federal Reserve Bank of New York
(or any successor) in substantially the same manner as such Federal Reserve Bank
of New York computes and announces the weighted average it refers to as the
"Federal Funds Effective Rate" as of the date of this Agreement; provided, if
such Federal Reserve Bank of New York (or its successor) does not announce such
rate on any day, the "Federal Funds Effective Rate" for such day shall be the
Federal Funds Effective Rate for the last day for which such rate was announced.

"Hedging Obligations" shall mean, with respect to any Person, all liabilities of
such Person under interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

"Lender" shall have the meaning assigned thereto in the introductory paragraph
hereto.

"Loans" shall have the meaning assigned thereto in the Recitals hereof.

"New Credit Agreement" shall mean any replacement, refinancing or restructuring
of the 2003 Credit Agreement and any additional credit agreement entered into by
the Company with lenders pursuant to which such lenders make available to the
Company credit facilities which are pari passu with the existing Subject
Obligations and guaranteed by the Subsidiary Guarantors.

"New Note Purchase Agreement" shall mean any replacement, refinancing or
restructuring of the 2001 Note Purchase Agreement and any additional note
purchase agreement entered into by the Company with institutional investors
pursuant to which the Company issues and sells to such institutional investors
senior notes to be pari passu with the existing Subject Obligations and
benefiting ratably with the existing Subject Obligations and guaranteed by the
Subsidiary Guarantors.

"Note Purchase Agreements" shall mean the 2001 Note Purchase Agreement and any
Successor Note Purchase Agreements.

"Noteholder" shall have the meaning assigned thereto in the introductory
paragraph hereto.

"Notes" shall mean the 2001 Notes and any Successor Notes.

"Person" means an individual, partnership, corporation, trust, joint venture,
banking association, unincorporated organization or any other entity or
enterprise or government or department or agency thereof.

"Pro Rata Share of Subject Payments" shall mean as of the date of any Subject
Payment to a Creditor under a Subsidiary Agreement or the date on which a
Creditor has exercised its right of set-off or banker's lien, as applicable,
against any deposit, credit or property of a Subsidiary Guarantor, in each case
pursuant to Section 2, an amount equal to the product obtained by multiplying
(a) the amount of all Subject Payments made to all Creditors concurrently with
such Subject Payment to such Creditor less all reasonable costs incurred by the
Creditors in connection with the collection of all such Subject Payments, by
(b) a fraction, the numerator of which shall be the Specified Amount owing to
such Creditor, and the denominator of which is the aggregate amount of all
outstanding Subject Obligations (without giving effect in the numerator or the
denominator to the application of any such Subject Payments).

"Receiving Creditor" shall have the meaning assigned thereto in Section 2.

"Specified Amount" shall mean as to any Creditor the aggregate amount of the
Subject Obligations owed to such Creditor.

"Subject Obligations" shall mean all principal of, premium, if any, fees and
interest on, the Notes and the Credit Extensions, and all other obligations of
the Company under or in respect of the Notes and the Credit Extensions and under
the Note Purchase Agreements and the Credit Agreements and any other obligations
of the Company to any of the Creditors which are guaranteed pursuant to the
Subsidiary Agreements.

"Subject Payment" shall have the meaning assigned thereto in Section 2.

"Subsidiary Agreements" shall mean the 2003 Lender Subsidiary Agreements, the
2003 Noteholder Subsidiary Agreements, any Successor Lender Subsidiary
Agreements and any Successor Noteholder Subsidiary Agreements.

"Subsidiary Guarantors" shall have the meaning assigned thereto in the Recitals
hereof.

"Successor Credit Agreement" shall mean any New Credit Agreement; provided that
each lender thereunder or an agent acting on behalf of all such lenders has
executed an acknowledgment to this Agreement in the form attached hereto as
Exhibit A in order to share ratably with the existing Creditors the Subsidiary
Agreements (including, without limitation, the related Successor Lender
Subsidiary Agreements).

"Successor Credit Extensions" shall mean any Successor Loans and any
reimbursement obligations and undrawn amounts relating to letters of credit
issued under any Successor Credit Agreements.

"Successor Creditors" shall mean the Successor Lenders and Successor
Noteholders.

"Successor Lender Subsidiary Agreements" shall mean any guaranties entered into
by the Subsidiary Guarantors for the benefit of the Successor Lenders
guaranteeing the obligations of the Company under the Successor Credit
Agreements.

"Successor Lenders" shall mean any lenders which are parties to any Successor
Credit Agreement.

"Successor Loans" shall mean all loans to the Company under any Successor Credit
Agreements.

"Successor Note Purchase Agreement" shall mean any New Note Purchase Agreement;
provided that each institutional investor thereunder has executed an
acknowledgment to this Agreement in the form attached hereto as Exhibit B in
order to share ratably with the existing Creditors the Subsidiary Agreements
(including, without limitation, the related Successor Noteholder Subsidiary
Agreements).

"Successor Noteholder Subsidiary Agreements" shall mean any guaranties entered
into by the Subsidiary Guarantors for the benefit of the Successor Noteholders
guaranteeing the obligations of the Company under the Successor Note Purchase
Agreements.

"Successor Noteholders" shall mean any noteholders which are parties to any
Successor Note Purchase Agreements.

"Successor Notes" shall mean any senior notes issued under any Successor Note
Purchase Agreements.

"2001 Note Purchase Agreement" shall have the meaning assigned thereto in the
Recitals hereof.

"2001 Notes" shall have the meaning assigned thereto in the Recitals hereof.

"2003 Credit Agreement" shall have the meaning assigned thereto in the Recitals
hereof.

"2003 Credit Extensions" shall have the meaning assigned thereto in the Recitals
hereof.

"2003 Lender Subsidiary Agreements" shall have the meaning assigned thereto in
the Recitals hereof.

"2003 Noteholder Subsidiary Agreements" shall have the meaning assigned thereto
in the Recitals hereof.

Section 2.        Sharing of Recoveries.

Each Creditor hereby agrees with each other Creditor that payments made with
respect to Subject Obligations by a Subsidiary Guarantor pursuant to a demand
made under the terms of a Subsidiary Agreement or pursuant to any Creditor's
right of set-off or banker's lien (whether based on common law, statute,
contract or otherwise) against any deposit, credit or property of a Subsidiary
Guarantor in the possession or control of such Creditor (a) within 90 days prior
to the commencement of a Bankruptcy Proceeding with respect to any Subsidiary
Guarantor or (b) following the acceleration of any Notes or any Credit
Extensions or any other Subject Obligations (any of the foregoing being
hereinafter referred to as a "Subject Payment"), shall be shared so that each
Creditor shall receive its Pro Rata Share of Subject Payments.  Accordingly,
each Creditor hereby agrees that in the event (i) an event described in clauses
(a) or (b) above shall have occurred, (ii) any Creditor shall receive a Subject
Payment (a "Receiving Creditor"), and (iii) any other Creditor shall not
concurrently receive its Pro Rata Share of Subject Payments, then the Receiving
Creditor shall remit the Excess Subject Payment to each other Creditor who shall
then be entitled thereto (together with, to the extent not remitted within
fifteen (15) business days after such receipt by the Receiving Creditor,
interest at the then applicable Federal Funds Effective Rate from and including
the date of such receipt to, but excluding, the date of payment to such other
Creditor) so that after giving effect to such payment (and any other payments
then being made by any other Receiving Creditor pursuant to this Section 2) each
Creditor shall have received its Pro Rata Share of Subject Payments.  Whenever
any Receiving Creditor receives a Subject Payment, it shall notify the other
Creditors of such receipt and request that each such Creditor certify in writing
the existence and amount of the Subject Obligations owed to such Creditor.  Such
Receiving Creditor shall be entitled, absent manifest error, to determine the
amount of any Excess Subject Payments for remittance to other Creditors based on
one or more certificates of each such Creditor with respect to the Subject
Obligations owed to such Creditor, provided, however, that if, notwithstanding
the request of such Receiving Creditor, any Creditor shall fail or refuse within
five (5) business days of such request to certify as to the existence or amount
of any Subject Obligations owed to such Creditor, such Receiving Creditor shall
be entitled to determine such existence or amount by such method as such
Receiving Creditor may, in its sole discretion, determine, including by reliance
upon a certificate of the Company, and such Receiving Creditor shall give notice
of such determination to such Creditor.  Such Receiving Creditor shall be held
harmless, and have no liability (except for its own gross negligence or willful
misconduct) to any of the other Creditors (other than the obligation to pay
Excess Subject Payments to such other Creditors pursuant to the terms hereof)
for making payments in accordance with certificates of the Creditors and
determinations made in good faith by such Receiving Creditor.

Any such payments shall be deemed to be and shall be made in consideration of
the purchase for cash at face value, but without recourse except as hereinafter
provided, ratably from the other Creditors of such amount of Notes or Credit
Extensions (or interest therein), as the case may be, to the extent necessary to
cause such Creditor to share such Excess Subject Payment with the other
Creditors as hereinabove provided; provided, however, that if any such purchase
or payment is made by any Receiving Creditor and if such Excess Subject Payment
or part thereof is thereafter recovered from such Receiving Creditor by any
Subsidiary Guarantor or the Company (including, without limitation, by any
trustee in bankruptcy of any Subsidiary Guarantor or the Company or any creditor
thereof), the related purchase from the other Creditors shall be rescinded
ratably and the purchase price restored as to the portion of such Excess Subject
Payment so recovered (together with, to the extent not restored in full within
fifteen (15) business days after demand by the Receiving Creditor, interest at
the then applicable Federal Funds Effective Rate from and including the date of
such demand to, but excluding, the date of payment to the Receiving Creditor);
and provided further nothing herein contained shall obligate any Creditor to
resort to any setoff, application of deposit balance or other means of payment
under any Subsidiary Agreement or otherwise or avail itself of any recourse by
resort to any property of the Company or any Subsidiary Guarantor, the taking of
any such action to remain within the absolute discretion of such Creditor
without obligation of any kind to the other Creditors to take any such action.

Notwithstanding anything in this Section 2 to the contrary, any amounts
distributed to any Creditor for application to the Company's liabilities with
respect to any undrawn amounts relating to letters of credit issued under any
Credit Agreement shall be held by such Creditor as collateral security for such
liabilities until a drawing thereon, at which time such collateral shall be
applied to such liabilities.  If letters of credit issued under any Credit
Agreement and constituting part of the Subject Obligations expire without having
been drawn upon in full, the undrawn portion shall be excluded from the Subject
Obligations for purposes of the first paragraph of this Section 2, all as though
such undrawn portion never existed.  If distributions to any Creditor have
previously been made under the first paragraph of this Section 2 with respect to
letters of credit issued under any Credit Agreement and constituting part of the
Subject Obligations which expire without having been drawn upon in full, the
amount of each Creditor's Pro Rata Share of Subject Payments shall be
redetermined by excluding the undrawn amount of such expired letters of credit
from the calculations under the first paragraph of this Section 2 and if a
redetermination reveals that there has been an overpayment to any Creditor, each
Creditor which received such an overpayment shall pay to those other Creditors
who were underpaid in respect of such distribution the amount of the
underpayment (together with, to the extent not paid within fifteen (15) business
days after expiration of such letter of credit, interest at the then applicable
Federal Funds Effective Rate from and including the date of such expiration to,
but excluding, the date of payment by the Receiving Creditor to such other
Creditors) and in return the remitting Creditor shall receive from each such
underpaid Creditor a non-recourse (except as otherwise provided in the preceding
paragraph) participation in the Subject Obligations owing to such underpaid
Creditors in the amount of the underpayment paid over to such Creditor.

If at any time any Creditor determines that for any reason it has received more
than its Pro Rata Share of Subject Payments, such Creditor shall notify in
writing (an "Overpayment Notice") the other Creditors and the amount of each
Creditor's Pro Rata Share of Subject Payments shall be redetermined under the
first paragraph of this Section 2.  If a redetermination reveals that there has
been an overpayment to any Creditor, each Creditor which received such an
overpayment shall pay to those other Creditors who were underpaid in respect of
such distribution the amount of the underpayment (together with, to the extent
not paid within fifteen (15) business days after the Overpayment Notice,
interest at the then applicable Federal Funds Effective Rate from and including
the date of such Overpayment Notice to, but excluding, the date of payment by
the Receiving Creditor to such other Creditors) and in return the remitting
Creditor shall receive from each such underpaid Creditor a non-recourse (except
as otherwise provided in the second paragraph of this Section 2) participation
in the Subject Obligations owing to such underpaid Creditors in the amount of
the underpayment paid over to such Creditor.

Each Creditor also agrees that if at any time it receives proceeds of any
collateral or security securing the obligations of a Subsidiary Guarantor under
any of the Subsidiary Agreements, such proceeds shall be shared by such Creditor
as a Receiving Creditor in accordance with the terms of this Section 2.

Section 3.        Agreements Among the Creditors.

     Section 3.1.    Independent Actions by Creditors.  Nothing contained in
this Agreement shall prohibit any Creditor from accelerating the maturity of, or
demanding payment from any Subsidiary Guarantor on, any Subject Obligation of
the Company to such Creditor or from instituting legal action against the
Company or any Subsidiary Guarantor to obtain a judgment or other legal process
in respect of such Subject Obligation, but any funds received from any
Subsidiary Guarantor in connection with any recovery therefrom shall be subject
to the terms of this Agreement.

     Section 3.2.Relation of Creditors.  This Agreement is entered into solely
for the purposes set forth herein, and no Creditor assumes any responsibility to
any other party hereto to advise such other party of information known to such
other party regarding the financial condition of the Company or any Subsidiary
Guarantor or of any other circumstances bearing upon the risk of nonpayment of
any Subject Obligation.  Each Creditor specifically acknowledges and agrees that
nothing contained in this Agreement is or is intended to be for the benefit of
the Company or any Subsidiary Guarantor and nothing contained herein shall limit
or in any way modify any of the obligations of the Company or any Subsidiary
Guarantor to the Creditors.

     Section 3.3.Acknowledgment of Subsidiary Agreements.  (a) The Agent and the
2003 Lenders hereby expressly acknowledge and consent to the execution and
delivery of the 2003 Noteholder Subsidiary Agreements as of the date hereof as
described on Schedule A hereto and agree that such 2003 Noteholder Subsidiary
Agreements are enforceable against the Subsidiary Guarantors that are party
thereto and the Noteholders hereby expressly acknowledge the 2003 Lender
Subsidiary Agreements that exist as of the date hereof as described on
Schedule B hereto and agree that such 2003 Lender Subsidiary Agreements are
enforceable against the Subsidiary Guarantors that are party thereto.  Each of
the Agent and the 2003 Lenders agrees that it will not challenge or contest the
validity or enforceability of the 2003 Noteholder Subsidiary Agreements.  Each
of the Noteholders agrees that it will not challenge or contest the validity or
enforceability of the 2003 Lender Subsidiary Agreements.

     Section 3.4.       Additional Guarantors.  Additional Persons may become
"Subsidiary Guarantors" hereunder by executing and delivering to a then existing
Creditor a guaranty by which such Person has become a guarantor of any Notes or
any Credit Extensions pursuant to the terms of the Note Purchase Agreements or
the Credit Agreements.  Accordingly, upon the execution and delivery of any such
copy of the guaranty by any such Person, such Person shall, thereinafter become
a "Subsidiary Guarantor" for all purposes of this Agreement.

     Section 3.5.Representations and Warranties.  Each of the parties hereto
represents and warrants to the other parties hereto that (a) it has the
corporate power and authority to enter into and perform this Agreement, (b) the
execution, delivery and performance of this Agreement have been duly authorized
by all requisite corporate action on its part and (c) this Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally.

     Section 3.6.         Defective Claims.  Notwithstanding the other terms of
this Agreement, no Receiving Creditor shall be obligated to make any payments
hereunder with respect to any Subject Payment to any Creditor to the extent that
(a) the Subject Obligations allegedly owed to such Creditor by the Company have
been determined by a court of competent jurisdiction (with a final,
nonappealable order) to be invalid or unenforceable or equitably subordinated to
such Receiving Creditor other than as a result of a fraudulent conveyance or
preference or (b) the Subsidiary Guaranties with respect to any Subject
Obligations have been determined by a court of competent jurisdiction (with a
final nonappealable order) to be invalid or unenforceable or equitably
subordinated to such Receiving Creditor other than as a result of a fraudulent
conveyance or preference (collectively, the "Defective Subject Obligations"). 
In the event payments are made on any such Defective Subject Obligations to such
Creditor and such Defective Subject Obligations are thereafter determined by a
court of competent jurisdiction (with a final, nonappealable order) to be
invalid or unenforceable or equitably subordinated to any of the other Creditors
other than as a result of a fraudulent conveyance or preference, such Creditor
shall disgorge to the other Creditors any payments on the Defective Subject
Obligations so received based on such other Creditors' Pro Rata Share of Subject
Obligations (without giving effect to such Defective Subject Obligations) in the
same manner as described in the second paragraph of Section 2. 

Section 4.        Additional Parties.

If at any time the Company enters into a New Credit Agreement or a New Note
Purchase Agreement, the lenders (or the agent on behalf of all such lenders)
under such New Credit Agreement or the institutional investors under such New
Note Purchase Agreement may agree to be bound by, and benefit from, the terms of
this Agreement by signing, at such time, an acknowledgment in the form of
Exhibit A or Exhibit B, as the case may be, attached to this Agreement, and
delivering a signed acknowledgment hereof executed by the Company and each
Subsidiary Guarantor to the other Creditors.  Upon receipt by such other
Creditors of such acknowledgment signed by all lenders (or the agent on behalf
of all such lenders) under such New Credit Agreement or all institutional
investors under such New Note Purchase Agreement, as the case may be, such
lenders or institutional investors, as the case may be, shall thereupon become
vested with all rights and benefits, and become subject to all the obligations,
in respect thereof granted to or imposed upon Creditors by this Agreement and
such other Creditors shall continue to be vested with all rights and benefits,
and be subject to all the obligations, in respect thereof granted to or imposed
upon Creditors by this Agreement.

Section 5.        Miscellaneous.

     Section 5.1.              Entire Agreement.  This Agreement represents the
entire Agreement among the Creditors and, except as otherwise provided, this
Agreement may not be altered, amended or modified except in a writing executed
by all the parties to this Agreement.

     Section 5.2.           Notices.  Notices hereunder shall be given to the
Creditors at their addresses as set forth in the Note Purchase Agreements or the
Credit Agreements, as the case may be, or at such other address as may be
designated by each in a written notice to the other parties hereto.

     Section 5.3.       Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of each of the Creditors and their respective
successors and assigns (including, without limitation, any holder of a
participation interest in any Subject Obligation), whether so expressed or not,
and, in particular, shall inure to the benefit of and be enforceable by any
future holder or holders of any Subject Obligations, and the term "Creditor"
shall include any such subsequent holder of Subject Obligations, wherever the
context permits.  Without limiting the generality of the foregoing sentence, any
Creditor may sell, assign or otherwise transfer (in whole or in part) to any
other person or entity the obligations of the Company or any of the Subsidiary
Guarantors to such Creditor under the Note Purchase Agreements, the Credit
Agreements or any Subsidiary Agreement and such other person or entity shall
thereupon become vested with all rights and benefits, and become subject to all
the obligations, in respect thereof granted to or imposed upon such Creditor by
this Agreement.  For the avoidance of doubt, nothing in this Section 5.3 shall
affect or limit any provision in the Credit Agreements, the Note Purchase
Agreements or any Subsidiary Agreement relating to the sale, assignment or
transfer of any Creditor's interest thereunder or in any of the Notes or Credit
Extensions contemplated thereby.

     Section 5.4.        Consents, Amendment, Waivers  All amendments, waivers
or consents of any provision of this Agreement shall be effective only if the
same shall be in writing and signed by each of (a) with respect to the Notes,
the Required Holders (as defined in the respective Note Purchase Agreements),
(b) with respect to the Credit Extensions, the Required Lenders (as defined in
the respective Credit Agreements) and (c) if no Default (as defined in any Note
Purchase Agreement) or Potential Default (as defined in any Credit Agreement)
has occurred and is continuing, the Company.  Nothing in this Agreement may be
modified to confer on the Company any obligations or duties without its prior
written consent.

     Section 5.5.       Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

     Section 5.6.Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one Agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

     Section 5.7.    Severability.  In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby.

In Witness Whereof, each ofthe parties hereto has caused this Agreement to be
executed as of the date first above written.

 

Fleet National Bank, as the Agent, the Issuing Bank, the Swingline Lender and as
a Lender

By

/s/ STEPHEN HOFFMAN 
Its: Director

Citizens Bank of Massachusetts, as a Lender

By

/s/ MICHAEL OVELLET
Its:  Vice President

CIBC Inc., as a Lender

By

/S/ MARYBETH ROSS
Its:  Authorized Signatory

PNC Bank, National Association, as a Lender

By

/s/ MICHAEL RICHARDS
Its:  Vice President

Mellon Bank, N.A., as a Lender

By

/s/ ALAN J. KOPOLOW
Its:  First Vice President

AIG Life Insurance Company, as a Noteholder

SunAmerica Life Insurance Company, as a Noteholder

By: AIG Global Investment Corp., investment advisor

By

/s/ VICTORIA Y. CHIN
Its:  Vice President

United of Omaha Life Insurance Company, as a Noteholder

By

/s/ EDWIN H. GARRISON, JR.
Its:  First Vice President

Pacific Life and Annuity Company, as a Noteholder

By

/s/ ELAINE M. HAVENS
Its:  Vice President

By

/s/ CATHY SCHWARTZ
Its:  Assistant Secretary

Pacific Life Insurance Company, as a Noteholder

By

/s/ ELAINE M. HAVENS
Its:  Vice President

By

/s/ CATHY SCHWARTZ
Its:  Assistant Secretary

Nationwide Life Insurance Company of America, as a Noteholder

By

/s/ JOSPEH P. YOUNG
Its:  Credit Officer

The undersigned hereby acknowledge and agree to the foregoing Agreement.

NUI Corporation

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Capital Corp.

By:  /s/ CHARLES N. GARBER
            Treasurer

Utility Business Services, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Energy Brokers, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Energy Solutions, Inc.

By:  /s/ PETER E. MARICONDO
            Treasurer

NUI Environmental Group, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Energy, Inc.

By:  /s/ PETER E. MARICONDO
            Treasurer

NUI International, Inc.

By:  /s/ CHARLES N. GARBER
            Tresurer

NUI Telecom, Inc.

By:  /s/ PETER E. MARICONDO
            Treasurer

NUI Service, Inc., a Delaware corporation

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Sales Management, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

T.I.C. Enterprises, L.L.C.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Storage, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Saltville Storage, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Richton Storage, Inc.

By:  /s/ A. MARK ABRAMOVIC
            Vice President & Treasurer

Richton Gas Storage Co., LLC

By:  /s/ A. MARK ABRAMOVIC
            Manager

NUI Hungary, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer

NUI Ukraine, Inc.

By:  /s/ CHARLES N. GARBER
            Treasurer


Existing Noteholder Subsidiary Agreements

The Subsidiary Note Guaranty, dated as of April 1, 2003 by NUI Capital Corp.,
Utility Business Services, Inc., NUI Energy Brokers, Inc., NUI Energy Solutions,
Inc., NUI Environmental Group, Inc., NUI Energy, Inc., NUI International, Inc.,
NUI Telecom, Inc., NUI Service, Inc., NUI Sales Management, Inc., T.I.C.
Enterprises, L.L.C., NUI Storage, Inc., NUI Saltville Storage, Inc., NUI Richton
Storage, Inc., Richton Gas Storage Co., LLC, NUI Hungary, Inc. and NUI Ukraine,
Inc., in favor of the Noteholders.

 

SCHEDULE A


Existing Lender Subsidiary Agreements

The Guaranty, dated as of February 12, 2003 among Fleet National Bank, as Agent
for the benefit of the Lenders, NUI Capital Corp., Utility Business Services,
Inc., NUI Energy Brokers, Inc., NUI Energy Solutions, Inc., NUI Environmental
Group, Inc., NUI Energy, Inc., NUI International, Inc., NUI Telecom, Inc., NUI
Service, Inc., NUI Sales Management, Inc., T.I.C. Enterprises, L.L.C., NUI
Storage, Inc., NUI Saltville Storage, Inc., NUI Richton Storage, Inc., Richton
Gas Storage Co., LLC, NUI Hungary, Inc. and NUI Ukraine, Inc.

 

SCHEDULE B


Form of Acknowledgment to
Intercreditor Agreement for Successor Lenders
under a Successor Credit Agreement

Reference is hereby made to the Intercreditor Agreement dated as of April 1,
2003 (the "Agreement"), attached hereto as Exhibit I, among the Lenders party to
the 2003 Credit Agreement and the Noteholders party thereto.  The undersigned
Successor Lender or its agent has entered into a Credit Agreement dated as of
_______________ with NUI Corporation and the obligations of NUI Corporation
thereunder are guaranteed by certain subsidiaries of the Company.  The
undersigned Successor Lender desires that the guaranties by such subsidiaries be
shared with the Creditors under the Agreement.  The undersigned acknowledges the
terms of the Agreement and agrees to be bound thereby.

______________________ ,
as a Successor Lender

By

Title

Date

Notice Address:

 

Acknowledged and Agreed:

NUI Corporation

By

Title

Date

[Subsidiary Guarantors]

By

Title

Date

 

EXHIBIT A


Form of Acknowledgment to
Intercreditor Agreement for Successor Noteholders
under a Successor Note Purchase Agreement

Reference is hereby made to the Intercreditor Agreement dated as of April 1,
2003 (the "Agreement"), attached hereto as Exhibit I, among the Lenders party to
the 2003 Credit Agreement and the Noteholders party thereto.  The undersigned
Successor Noteholder has entered into a Note Purchase Agreement dated as of
_____________ with NUI Corporation and the obligations of NUI Corporation
thereunder are guarantied by certain subsidiaries.  The undersigned Successor
Noteholder desires that the guaranties by such subsidiaries be shared with the
Creditors under the Agreement.  The undersigned acknowledges the terms of the
Agreement and agrees to be bound thereby.

__________________,
as a Successor Noteholder

By

Title

Date

Notice Address:

 

Acknowledged and Agreed:

NUI Corporation

By

Title

Date

[Subsidiary Guarantors]

By

Title

Date

 

EXHIBIT B